PER CURIAM.
We affirm. The dissent is eminently correct that the imposition of costs in this case was erroneous because of lack of notice and opportunity to be heard. Even the state concedes error, given the controlling case law on this point. Mays v. State, 519 So.2d 618 (Fla.1988); Rowe v. State, 558 So.2d 174 (Fla. 5th DCA 1990).
However, as one method of expediting the handling of criminal cases in this court, we informally adopted the policy of dealing with these single-issue cost appeals by court order, and dealing with the case summarily, (a PCA) unless other issues are involved. None was in this case.
It seems clear to us that the last thing we need is another DCA opinion echoing Mays; Harriel v. State, 520 So.2d 271 (Fla.1988) and Jenkins v. State, 444 So.2d 947 (Fla.1984). Its publication in Southern Reporter is superfluous, and a waste of everyone’s time and effort.
AFFIRMED.
COBB and W. SHARP, JJ., concur.
DAUKSCH, J., dissents with opinion.